DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-final Office Action based on the 15/393,480 Application is in response to the Request for Continued Examination filed May 19, 2020, where:
Claims 1, 7, 10 and 12-20 have been amended;
Claims 5-6 and 8 have been cancelled; and
	Claims 1-4, 7 and 9-20 are currently pending and considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 9-14 are rejected under 35 U.S.C. 103 as being anticipated by U.S. 2006/0047538 A1 to Condurso et al., hereinafter “Condurso,” in view of U.S. 2002/0040282 A1 to Bailey et al., hereinafter “Bailey” and further in view of U.S. 2016/0030683 A1 to Taylor et al., hereinafter “Taylor.”
Regarding claim 1, Condurso discloses A system useful in a computerized medical system, the system comprising: (a) one or more computer stores containing data, for each of a plurality of drugs, defining dosage information corresponding to a drug and data for individuals (See Condurso at least at Para. [0088]), (i) dosage information corresponding to a drug includes target dose, dosage algorithms and rounding rules (See id. at least at Paras. [0128], [0145]; Fig. 9; See also Vishnubhatla at least at Paras. [0012], [0125], [0155]; Fig. 3); (ii) data for an individual includes individual identification, weight and height (See id. at least at Paras. [0128]-[0136]); (iii) an interface (See id. at least at Para. [0125]; Fig. 2); (b) a computer processor on a computing device coupled to the computer store (See id. at least at Para. [0119]) and programmed to: (i) receive from the one or more computer store data identification of an individual and the individual's height and weight; (ii) receive identification of a drug to be dosed for the individual; (iii) receive from the one or more computer store data the target dose, dosage algorithms for the drug (See id. at least at Paras. [0119], [0127]-[0138]); (iv) processing the target dose and dosage algorithm with the individual's height and weight to calculate a recommended drug dosage for the individual (See id. at least at Paras. [0127]-[0138]); (vi) receiving an input drug dosage via the interface (See id. at least at Paras. [0020], [0024], [0145]); Page 2 of 18Application No. 15/393,480Attorney Docket No. 27098.262174Response Filed 02/12/2020Reply to Office Action of: 12/12/2019(vii) comparing the input drug dosage and the calculated recommended drug dosage to the upper limit of the recommended drug dosage to determine the input drug dosage exceeds the upper limit of the recommended dosage (See id. at least at Paras. [0088], [0093], [0103], [0143], [0144], [0171]; See also Taylor); and (vii) communicating the recommended drug dosage to a clinician via graphical indicia (See id. at least at Paras. [0049], [0108], [0117], [0125]; Fig. 16).
Condurso may not specifically describe receiving and processing rounding rules. However, Bailey teaches receiving rounding rules for the drug; and (v) processing the rounding rules to calculate an upper limit of the recommended drug dosage for the individual (See Bailey at least at Paras. [0081]-[0082], [0089], [0096]-[0098]).
Condurso as modified by Bailey may not specifically describe communicating the recommended drug dosage to a clinician via a graphical indicia on the interface indicating the input drug dosage exceeds the upper limit of the recommended drug (viii) based on determining the input drug dosage exceeds the upper limit of the recommended drug dosage for the drug, communicating the recommended drug dosage to a clinician via a graphical indicia on the interface indicating the input drug dosage exceeds the upper limit of the recommended drug dosage (See Taylor at least at Paras. [0048]-[0051]; Fig. 3; See also Bailey at least at Para. [0048]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Condurso to incorporate the teachings of Bailey and Taylor and provide rounding rules for dosages and indications to clinicians when a dosage exceeds an upper limit as determined by rules and recommendations. Bailey is directed to a drug monitoring and alerting system. Taylor relates to a smart adapter for infusion devices. Incorporating the drug monitoring and alerting system as in Bailey with the smart adapter of Taylor and the system for dynamically adjusting patient therapy as in Condurso would thereby increase the applicability, utility, and efficacy of the claimed drug dosage assistant.  

Regarding claim 3, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 1, and Condurso further discloses wherein the dosage algorithm is a body surface area algorithm (See id. at least at Para. [0117]).

  Regarding claim 9, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 1, and Condurso further discloses automatically placing an electronic medical order for the recommended dose for the individual in an electronic medical system (See id. at least at Para. [0076]).

Regarding claim 10, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 1, and Condurso further discloses receiving via an interface an adjustment to the recommended dosage and data regarding reason for the adjustment (See id. at least at Para. [0109]).

Regarding claim 11, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 10, Condurso further discloses storing the adjustment to the recommend dosage in a history log for the individual for the drug (See id. at least at Paras. [0118], [0119]).

	Regarding claim 12, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 11, Condurso further discloses placing an electronic medical order for the adjusted dose for the individual in an electronic medical system (See id. at least at Para. [0076]).

	Regarding claim 13, claim 13 recites substantially the same limitations as those included in independent claim 1. Thus, claim 13 is rejected under the same grounds and for the same reasons discussed above with regard to claim 1. 

communicating the upper limit of the recommended drug dosage for the individual to the clinician (See id. at least at Paras. [0106], [0138]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being anticipated by Condurso, in view Bailey, in view of Taylor and further in view of U.S. 2004/0010425 A1 to Wilkes et al., hereinafter “Wilkes.”   
Regarding claim 2, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 1, but may not specifically describe wherein the dosage algorithm is a weight based algorithm. However, Wilkes teaches wherein the dosage algorithm is a weight based algorithm (See Wilkes at least at Paras. [0126], [0187], [0189]; See also Condurso at Paras. [0128]-[0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Condurso, Bailey and Taylor to incorporate the teachings of Wilkes and provide a weight based algorithm. Wilkes is directed toward a system for integrating clinical documentation with the point of care treatment of a patient. Incorporating the point of care treatment of a patient as in Wilkes with the drug monitoring and alerting system as in Bailey, the smart adapter of Taylor and the system for dynamically adjusting patient therapy as in Condurso would thereby increase the applicability, utility, and efficacy of the claimed drug dosage assistant.  

wherein the target dose is a measurement per weight (See Condurso at least at Paras. [0145]-[0146]).

Claim 7 is rejected under 35 U.S.C. 103 as being anticipated by Condurso in view of, Bailey, in view of Taylor and further in view of U.S. 2010/0324936 A1 to Vishnubhatla et al., hereinafter “Vishnubhatla.”
Regarding claim 7, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 1, but may not specifically describe rounding rules based on data regarding availability in a pharmacy. However, Vishnubhatla teaches wherein the rounding rule is based on data regarding what is available in an entities pharmacy (See id. at least at Paras. [0008], [0088]; See also Bailey at least at Para. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Condurso to incorporate the teachings of Vishnubhatla and provide a rounding rule. Vishnubhatla is directed toward pharmacy management and administration with bedside real-time medical event data collection. Incorporating the pharmacy management and administration as in Vishnubhatla with the drug monitoring and alerting system as in Bailey, the smart adapter of Taylor and the system for dynamically adjusting patient therapy as in Condurso would thereby increase the applicability, utility, and efficacy of the claimed drug dosage assistant.  

Claims 15-20 are rejected under 35 U.S.C. 103 as being anticipated by Condurso in view of, Bailey, in view of Taylor and further in view of U.S. 2017/0255758 A1 to Washko, hereinafter “Washko.”
	Regarding claim 15, Condurso as modified by Bailey and Taylor discloses all the limitations of claim 14, but may not specifically describe a clinician override. However Washko teaches receiving via an interface a clinician override of the upper limit of the recommended drug dosage (See Washko at least at Paras. [0003], [0020]-[0023]; Claims 1-7; See also Condurso at least at Para. [0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Condurso, Bailey and Taylor to incorporate the teachings of Washko and provide a clinician override for a drug dosage and related information. Washko is directed to a pharmaceutical monitoring and dose optimization system. Incorporating the dose optimization system as in Washko with the drug monitoring and alerting system of Bailey, the smart adapter of Taylor and the system for dynamically adjusting patient therapy as in Condurso would thereby increase the applicability, utility, and efficacy of the claimed drug dosage assistant.  

Regarding claim 16, Condurso as modified by Bailey, Taylor and Washko discloses all the limitations of claim 15, and Washko further teaches receiving via the interface text for the clinician's reason for the clinician override of the upper limit of the recommended drug dosage (See See Washko at least at Paras. [0003], [0020]-[0023]; Claims 1-7).

Regarding claim 17, Condurso as modified by Bailey, Taylor and Washko discloses all the limitations of claim 16, and Washko further teaches storing in the individual's medical record the clinician override of the upper limit of the recommended drug dosage and the text for the override (See Washko at least at Paras. [0003], [0020]-[0023]; Claims 1-7; See also Condurso at least at Paras. [0105], [0162], [0175]).

Regarding claim 18, as modified by Bailey, Taylor and Washko discloses all the limitations of claim 17, and Condurso further discloses storing the clinician override to the upper limit of the recommended drug dosage in a history log for the individual for the drug (See id. at least at Paras. [0092], [0103]-[0105]; See also Washko).

Regarding claim 19, Condurso as modified by Bailey, Taylor and Washko discloses all the limitations of claim 18, and Washko further teaches placing an electronic medical order for the clinician override of the upper limit of the recommended drug dosage for the individual in an electronic medical system (See id. at least at Para. [0092], [0109]). Page 5 of 18Application No. 15/393,480Attorney Docket No. 27098.262174Response Filed 02/12/2020Reply to Office Action of: 12/12/2019

communicating the clinician override and the text reasoning for the clinician override to a second clinician (See id. at least at Paras. [0077], [0105], [0164]-[0165]; See also Washko).



Response to Arguments
	Applicant’s Amendments filed May 19, 2020 and arguments have been fully considered, but they are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are persuasive. Comparison to Example 42 from the 2019 PEG seems appropriate in this matter, and the arguments presented at pages 8-12 are cogent. There appears to be a practical application of the abstract idea that is integrated into a technical solution. Alternatively, the limitations amount to “significantly more” than the abstract idea. Accordingly, the claims are eligible for patentability under 35 U.S.C. §101.
Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. 103 rejection discussed above. The arguments pertaining to the prior art references at pages 13-16 has been rendered moot in light of new prior art references Bailey, Taylor and Washko as discussed in detail above. As such, it is submitted that the cited prior art, including those identified by Applicant, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        02/26/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686